Citation Nr: 1416468	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Rhett klok, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 27 to October 26, 1974 and from November 1974 to November 1978.  He died in December 1990.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in June 2010.  Subsequently, the Columbia, South Carolina, RO assumed jurisdiction.  

The appellant appeared at a July 2013 Travel Board hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As it relates to the issue of service connection for the cause of the Veteran's death, the appellant has indicated that it is her belief that the Veteran was exposed to herbicides while stationed in the Panama Canal Zone and that this exposure led to the conditions which caused his death.  

While the Veteran's service treatment records reveal that he received treatment at Ft. Davis in the Canal Zone during the time periods from March 1975 to September 1977, the record does not contain the specific dates of service in the Canal Zone.  The Veteran's service personnel records have not been associated with the claims folder.  

The Veteran did not serve in the Republic of Vietnam.  Pursuant to its duty to assist, VA is obligated to follow the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1) (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), provides that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea,  VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DoD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DoD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides.

A review of the available records, to include those in the Virtual VA paperless file, indicates that they do not include the full autopsy report or the complete terminal hospital report.  These must be obtained prior to a consideration of the appellant's claim.

The Board further notes that the causes of death listed on the Veteran's death certificate were severe electrolyte disturbance (hypercolecemia, hype-kalecemia) due to (or as a consequence of) hypereosinophilic syndrome due to or as a consequence of possible lymphoma.  The Board also observes that the final autopsy report, dated December 30, 1990, listed the cause of death as malignant lymphoma.  To date, an opinion as to the cause of the Veteran's death and its relationship, if any, to his period of service, has not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file all of his service personnel records in an attempt to verify the specific dates when the Veteran was stationed in the Panama Canal Zone.  If service personnel records are not available attempt to verify the Veteran's period of service in the Panama Canal Zone through all other avenues.  All attempts to verify the Veteran's period of service in the Panama Canal Zone should documented.  

2.  Contact the Charleston VA Medical Center and request a copy of the Veteran's terminal hospitalization report, as well as the full report of the autopsy performed.  All efforts to obtain these records must be documented in the claims folder.  These efforts must continue until it determined that the records are unavailable or that further efforts to locate them would be futile.  If the records cannot be located, a formal Memorandum of Unavailability must be prepared for inclusion in the claims folder.

3.  The RO should request from the Compensation Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in the Panama Canal Zone during the Veteran's period of service in this area.  If such exposure is not verified by the request to the Compensation Service, verification should be sought from JSRRC and the Department of the Army.  The RO should forward a list of the Veteran's service dates and duty locations to JSRRC and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

4.  The Veteran's claims file, to include any records contained in Virtual VA, should be reviewed by an appropriate VA physician, preferably an oncologist (but not required), for the purpose of obtaining an opinion regarding any etiology between the Veteran's active service and the cause of his death.  The physician must note that the Veteran's complete claims file was reviewed.  Based on a review of the evidence, the physician is requested to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's severe electrolyte disturbance (hypercolecemia, hype-kalecemia); hypereosinophilic syndrome; or malignant lymphoma were related to active service, to include exposure to AO, while serving in the Panama Canal Zone.  The physician must provide a complete rationale based on sound medical principles for all expressed opinions and conclusions.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

5.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her attorney should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


